Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) dated as of March 16, 2016, is
entered into by and between Colony Starwood Homes, a Maryland real estate
investment trust formerly known as Starwood Waypoint Residential Trust (the
“Company”), and Arik Prawer (the “Employee”).

WHEREAS, the Company wishes to secure the continued services of the Employee;
and

WHEREAS, the Employee wishes to continue his service with the Company and to
enter into this Agreement on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are mutually acknowledged, the Company and the Employee agree as
follows:

1. Start Date. The Employee’s start date will be January 5, 2016, the effective
date of the merger of Colony American Homes, Inc. into a wholly-owned subsidiary
of the Company (the “Start Date”).

2. Term. The term of the Employee’s employment with the Company under this
Agreement will commence on the Start Date and continue until the third
(3rd) anniversary thereof, unless the Employee’s employment is earlier
terminated by the Employee or the Company, in either case with or without
“Cause” (as such term is defined in Section 9(c)) or reason (the term of the
Employee’s employment, the “Term”). After the expiration of the initial Term,
the Term shall automatically renew for additional one (1) year periods on each
anniversary of the Start Date, unless either party to this Agreement gives
written notice of non-renewal to the other party at least sixty (60) days prior
to the applicable anniversary of the Start Date. The Employee acknowledges that
the Employee’s employment hereunder is terminable at will, subject to the terms
and conditions herein.

3. Position and Duties. During the Term, the Employee will be the Chief
Financial Officer of the Company, and will be responsible for overseeing the
financial affairs of the Company. The Employee will report to the Chief
Executive Officer of the Company. All other officers and employees will report
to the Employee, unless otherwise determined by the Board. Notwithstanding the
foregoing, all major decisions involving the Company shall be made under the
supervision of the Board consistent with the terms of the Company’s
organizational documents. During the Term, the Employee agrees to devote
substantially all the Employee’s business time, attention and skill to the
performance of the Employee’s duties to the Company, subject to reasonable
allowances for illness and vacation. Notwithstanding the foregoing, during the
Term, the Employee will be permitted to engage in (a) management of the
Employee’s personal investments, so long as such activities do not interfere or
conflict in more than an immaterial manner with the performance of the
Employee’s responsibilities as an employee or officer of the Company in
accordance with this Agreement; (b) continued membership on any boards of
companies or charitable institutions on which the Employee currently serves; and
(c) such board memberships as the Board may approve in advance at its sole
discretion.



--------------------------------------------------------------------------------

4. Location. During the Term, the Employee will perform the Employee’s duties in
offices provided by the Company in Scottsdale, Arizona (the “Principal
Location”) or such other location as agreed to between the Company and the
Employee, and the Employee will be expected to travel to other areas as may be
reasonably necessary to fulfill the Employee’s duties and responsibilities
hereunder.

5. Salary. During the Term, the Employee will receive from the Company a base
salary at the annual rate of no less than $400,000 (the “Base Salary”), payable
in substantially equal installments at such intervals as may be determined by
the Company in accordance with its ordinary payroll practices as established
from time to time. For the avoidance of doubt, any increase to the Base Salary
shall be in the sole discretion of the Compensation Committee (the “Committee”)
of the Board of Trustees of the Company (the “Board”).

6. Annual Bonus. Commencing with calendar year 2016 and during each year during
the Term thereafter, and subject to the terms herein, the Employee will be
eligible to receive a discretionary annual bonus that has a target amount equal
to 100% of the Base Salary in effect for the relevant year (“Target Bonus”);
provided, however, that the actual amount of the annual bonus earned by and
payable to the Employee for any year shall be determined by the Committee in its
sole discretion, based on the Employee’s achievement of individual and/or
Company performance criteria. The Company performance criteria for calendar year
2016 are set forth on Schedule A attached hereto. The Employee’s bonus will be
paid annually to the Employee, when annual bonuses are paid generally (but no
later than March 15 of the fiscal year following the fiscal year with respect to
which the bonus was earned), and to be eligible to receive a bonus, the Employee
must remain in the employment of the Company or any of its Affiliates until the
last day of the fiscal year with respect to which the bonus is earned.

7. Equity Compensation. The Company shall grant to the Employee an award of
restricted share units (“RSUs”) representing the right to receive the number of
the Company’s common shares (the “Underlying Shares”) in an amount equal to the
quotient obtained by dividing (i) $1,500,000, by (ii) the fair market value per
share of the Company’s common shares on the date of grant (the “RSU Award”).
Subject to the Employee’s continued service with the Company through the
applicable vesting date, one-fourth (1/4) of the RSU Award shall vest and become
non-forfeitable on each of the first, second, third and fourth anniversaries of
the date of grant. Upon vesting, RSUs shall be settled in common shares of the
Company. The Employee shall also have the right to receive on a current basis
dividend equivalent payments and/or distribution equivalent payments. The terms
and conditions of the RSU Award will be set forth in a separate award agreement
(the “RSU Award Agreement”), to be entered into by the Company and the Employee,
which will evidence the grant of the RSU Award. The Company may grant additional
equity awards to the Employee during the Term in the sole discretion of the
Committee.

8. Benefits. During the Term, the Employee (and, as applicable, the Employee’s
dependents) will be entitled to participate in the Company’s standard benefits
package on the same terms as similarly situated employees of the Company, with
health benefits to be effective as of the Employee’s Start Date. These plans and
benefits may be changed at any time, for any reason, by the Company.

 

2



--------------------------------------------------------------------------------

9. Termination.

(a) Termination Without Cause or for Good Reason. In the event of the Employee’s
termination of employment by the Company without Cause or by the Employee for
Good Reason, the Employee will be entitled to receive (i) in a single lump-sum
payment on the termination date, the aggregate amount of the Employee’s earned
but unpaid Base Salary, any earned but unpaid bonus in respect of service for
the prior year (in accordance with Section 6) (by way of illustration, if the
Employee’s termination date is March 15, 2017, the Employee will be eligible to
receive the Employee’s annual bonus for calendar year 2016 in an amount
determined in accordance with Section 6) and accrued but unpaid vacation pay
through the termination date (together, the “Accrued Obligations”), (ii) an
amount equal to the sum of (A) twelve (12) months’ gross Base Salary (calculated
based on the Employee’s annualized rate in effect on the Employee’s termination
date), plus (B) the Employee’s Target Bonus for the year in which the Employee’s
termination occurs, payable in one cash lump sum on the sixtieth (60th) day
following the Employee’s termination date, (iii) an amount equal to a pro rated
portion of the Target Bonus for the year in which the Employee’s termination
occurs (pro rated based on the number of days in the calendar year in which the
Employee’s termination date occurs through the Employee’s termination date) (by
way of illustration, if the Employee’s termination date is March 1, 2017, the
Employee will be eligible to receive an amount equal to the product of: (A) the
Employee’s Target Bonus for calendar year 2017 multiplied by (B) the quotient
obtained by dividing (x) the number of days between January 1, 2017 and March 1,
2017 by (y) 365), payable in one cash lump sum on the sixtieth (60th) day
following the Employee’s termination date, (iv) for a period of twelve
(12) months following the Employee’s termination date, provided that the
Employee timely elects to receive continuation coverage under the Company’s
group health plans pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), Company-paid continued healthcare coverage
under its group health plans at the same levels and the same cost to the
Employee as would have applied if the Employee’s employment had not been
terminated (based on the Employee’s elections in effect on the Employee’s
termination date), and (v) acceleration and vesting in full (and, to the extent
applicable, exercisability) of all outstanding time-based equity awards held by
the Employee on the termination date (but not performance-based awards, which
shall continue to vest in accordance with their terms), in each case subject to
the conditions herein. It shall be a condition to the Employee’s right to
receive and retain the amounts set forth in sub-clauses (ii) - (v) above that
the Employee (A) timely executes and returns (and does not revoke or breach) a
valid confidential general release agreement in the form attached hereto as
Schedule B, and (B) complies fully and in all respects with the Employee’s
obligations under Section 12 herein.

(b) Termination For Cause or Due to Death or Disability; Resignation of
Employment. If the Employee is terminated from employment for Cause or due to
death or disability or if the Employee resigns for any reason, the Employee will
be entitled to receive the Accrued Obligations only and will not be eligible to
receive any portion of the annual bonus described in Section 6 for the year in
which the Employee’s termination of employment occurs. However, if the

 

3



--------------------------------------------------------------------------------

Employee is terminated from employment due to death or disability, all
outstanding equity awards held by the Employee on the termination date will
immediately become fully vested and, as applicable, exercisable.

(c) Definition of “Cause”. For purposes of this Agreement, “Cause” means

i. any actions or omissions by the Employee representing a fraud or willful
misconduct against the Company or an Affiliate of the Company;

ii. the Employee’s conviction of (or plea of guilty or no contest to) an
Applicable Felony (as defined below) (unless reversed, overturned or vacated on
appeal); or

iii. any action or omission by the Employee representing a grossly negligent,
willful or reckless disregard of any of the Employee’s duties and obligations
under this Agreement or otherwise to the Company or an Affiliate of the Company
and such action or omission results in materially adverse consequences to the
Company or an Affiliate of the Company, provided that, if such action or
omission is capable of correction, the Employee do not fully correct such
circumstances within fifteen (15) days after a written notice is delivered to
the Employee by the Board, which notice specifically identifies the manner in
which the Board believes that the Employee have grossly negligently, willfully
or recklessly disregarded such duties and obligations.

For purposes of this Agreement, (A) no act or failure to act shall be considered
“willful” unless it is done, or omitted to be done, without reasonable belief
that such action or omission was in the best interests of the Company or an
Affiliate of the Company and (B) an “Applicable Felony” means a felony
(i) relating to the Company’s or any of its Affiliates’ operations or affairs,
or to any other Company business or financial matters, (ii) resulting in
incarceration for a period of at least forty-five (45) consecutive days or for a
total period of ninety (90) days in any 360-day period, or (iii) which would
materially interfere with the ability of the Company or an Affiliate of the
Company to acquire real estate related interests or to obtain financing from any
federal, state or local governmental agency or authority regularly engaged in
the selling or financing of real estate related interests or which results in a
default or an event of default under a joint venture agreement, or any mortgage
or other instrument or agreement by which the Company or an Affiliate of the
Company or any of their respective direct or indirect assets are bound.

(d) Definition of “Good Reason”. For purposes of this Agreement, “Good Reason”
means the occurrence of any one or more of the following events without the
Employee’s prior written consent, unless the Company fully corrects the
circumstances constituting Good Reason (provided such circumstances are capable
of correction) as provided below:

i. a material diminution in the Employee’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Section 3;

 

4



--------------------------------------------------------------------------------

ii. a material reduction of the Base Salary or Target Bonus opportunity, as the
same may be increased from time to time;

iii. a change in the geographic location of the Principal Location by more than
twenty-five (25) miles from its existing location; or

iv. the Company’s material breach of this Agreement.

Notwithstanding the foregoing, the Employee will not be deemed to have resigned
for Good Reason unless (1) the Employee provide the Company with written notice
setting forth in reasonable detail the facts and circumstances claimed to
constitute Good Reason within sixty (60) days after the date of the occurrence
of any event that the Employee know or should reasonably have known to
constitute Good Reason, (2) the Company fails to cure such acts or omissions
within thirty (30) days following its receipt of such notice, and (3) the
effective date of the Employee’s termination for Good Reason occurs no later
than sixty (60) days after the expiration of the Company’s cure period.

10. Reduction in Benefits. If at any time, any payment or other benefit to the
Employee pursuant to this Agreement (all such payments and benefits, the
“Potential Parachute Payments”) is or will become subject (in whole or in part)
to the excise tax imposed by Section 4999 of the Code or any similar tax payable
under any United States federal, state, local, foreign or other law (“Excise
Taxes”), then the Employee may, at the Employee’s sole and exclusive discretion,
determine that payments under this Agreement shall be reduced, to the extent
necessary so that no portion of the Potential Parachute Payments is subject to
Excise Taxes. For purposes of this Section 10, whenever there is to be a
reduction in a Potential Parachute Payment, such reduction shall be done first
by reducing any cash payments with the last payment reduced first; next any
equity or equity derivatives that are included under Section 280G of the Code at
full value rather than accelerated value; next any equity or equity derivatives
based on acceleration value shall be reduced with the highest value reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24); finally any other non-cash benefits will be reduced.

11. Successors.

(a) This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.

 

5



--------------------------------------------------------------------------------

12. Restrictive Covenants. The Employee hereby agree to the following
restrictive covenants:

(a) Non-Competition. During the Employee’s employment and for a period of twelve
(12) months following the effective date of the termination of the Employee’s
employment from the Company for any reason, the Employee shall not, directly or
indirectly (whether as a principal, agent, employee, employer, consultant,
partner, member, officer, director, shareholder of a closely or privately held
corporation or shareholder in excess of five percent (5%) of a publicly traded
corporation), engage or invest in activities or businesses, or establish any new
businesses, within any geographic location in which the Company, or any of its
Affiliates conducted, or was planning to conduct, business on or before the
effective date hereof that are substantially in competition with the Company or
any of its Affiliates, including (A) soliciting any customer or prospective
customer of the Company or any of Affiliates to purchase any goods or services
sold by the Company or any of its Affiliates, from anyone other than the Company
and/or its Affiliates, and (B) assisting any Person in any way to do, or attempt
to do, anything prohibited by clause (A) above.

(b) Non-Solicitation of Employees. During the Employee’s employment and for a
period of twelve (12) months following the effective date of the termination of
the Employee’s employment from the Company for any reason, the Employee shall
not solicit or recruit for other employment any of the employees of the Company
or any of its Affiliates, or encourage any of such employees to leave the
employment of the Company or any of its Affiliates.

(c) Confidentiality.

i. The Employee shall not, either during or after the Employee’s employment with
the Company, make any unauthorized disclosure or use of any confidential,
proprietary, secret or other non-public information about the Company or its
business, including any business or investment opportunities the Employee
learned of in the Employee’s capacity as an employee of the Company. This
information includes, but is not limited to, information regarding the amount
and nature of the capital and assets owned or controlled by, or net worth of,
the Company and/or any of our partners, employees or investors, the investments
made, directly or indirectly, by the Company (including, but not limited to, any
partnerships, corporations or other entities in which we invest and the assets
which any of those entities acquires); the expected or actual rates of return or
holding periods of any investment by the Company; any opportunity the Employee
has learned about in connection with, or as a consequence of the Employee’s
employment with the Company, the respective interest in any investment of any of
our partners or investors or the manner in which those interests are held; the
identities of the other persons or entities who participate in any investment
made by the Company; and financial statements, projections, budgets and market
information (collectively, the “Information”).

ii. The Employee is prohibited from using, and the Employee agrees not to use,
opportunities discovered in the course of the Employee’s

 

6



--------------------------------------------------------------------------------

employment for the Employee’s own personal gain or benefit. For example, if, in
the Employee’s capacity as an employee, the Employee is approached about or
otherwise becomes aware of a potential investment that may be appropriate for
the Company, the Employee must not take that opportunity for the Employee’s
self, or share or disclose it to any third party, but rather must instead bring
it to the attention of appropriate Company personnel for consideration and
potential action.

iii. If the Employee should leave the Company’s employ for any reason, the
Employee shall return to the Company and certify, in writing, within three days
of the Employee’s departure or termination, that the Employee no longer possess
any documents (including emails) and copies of documents prepared or received by
the Employee during the Employee’s employment that relate to the Company and the
Employee shall not utilize any transaction structures that are of a proprietary
nature to the Company or any other proprietary information of the Company in any
business endeavor which the Employee may undertake following the Employee’s
leaving the Company’s employ for any reason. Without limitation on the
foregoing, transaction structures or other information shall be deemed to be of
a proprietary nature if the same was developed by or in conjunction with the
Company and the same is not generally available in the public domain.

(d) Intellectual Property. The Employee acknowledges and agrees that the
services and/or work the Employee provide is “work for hire” services within the
definition of Sections 101 and 201(b) of the United States Copyright Act, 17
U.S.C. §§101 and 201(b), and as such the Company is deemed to be the author of
the work and owns all rights, title and interest in and to the work under any
and all laws of any nation or territory and under any and all conventions or
treaties including, but not limited to, the Berne Convention and the Universal
Copyright Convention. The Employee waives and releases any and all rights, title
and/or interest in and to the work, now and/or in the future, including, but not
limited to, any and all copyrights, patents, trademarks, service marks,
proprietary rights, or intellectual property. The Employee agrees that if the
services and/or work may not be considered work for hire under 17 U.S.C. §§101
and 201(b), the Employee transfers and assigns any and all rights, title and/or
interest in and to the work and any inventions or other products, ideas,
methods, creations, or property arising therefrom or relating thereto,
including, but not limited to, any and all moral rights or related non-economic
rights whatsoever, and shall, without further consideration but at the expense
of the Company, execute any additional documents that may be necessary to effect
this transfer. In the event the Company is unable for any reason whatsoever to
secure the Employee’s signature to any lawful and necessary documents required,
including those necessary for the assignment of, application for, or
prosecution, including, but not limited to, renewal, of any applications and/or
registrations for copyright, patent, trademark, service mark and/or other
protection of intellectual property or proprietary rights in the United States
or in any other country, territory or jurisdiction, the Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as agent and attorney in fact, to act for and in the Employee’s
behalf and stead to execute and file any such application and to do all other
lawfully permitted acts to further the assignment, prosecution and issuance of
copyright, patent, trademark or service mark thereof with the same legal force
and effect as if executed by the Employee. The Employee hereby waives and

 

7



--------------------------------------------------------------------------------

quitclaims to the Company any and all claims of any nature whatsoever which the
Employee may now have or hereafter have for infringement of any copyright,
patent, trademark, service mark, proprietary right or intellectual property
resulting from any such application or use thereof.

(e) Remedies. It is understood and agreed that remedies at law would be
inadequate in the case of any breach or threatened breach of the covenants
contained in this Section 12, and thus the Company shall be entitled to
equitable relief, including specific performance and temporary, preliminary, and
permanent injunction relief, without the necessity of showing actual damage and
without any bond or other security being required, with respect to any breach or
threatened breach of such covenants, as contemplated by this Section 12.

13. Representation. The Employee represents and warrants to the Company, and the
Employee’s signature below will confirm, that performance of the Employee’s
obligations as an employee of the Company, or any other matter contemplated by
this Agreement, will not conflict with or violate any agreement, court order,
obligation or other restriction to which the Employee is a party or is subject.
In the event of a demand, claim or proceeding by any third party alleging
obligations that are inconsistent with the foregoing confirmation, the Company
will have the discretion to terminate the Employee’s employment, and such
termination will not be deemed to have been a termination without cause for
purposes of any other termination-related obligation, nor result in any
liability by the Company or by any of its Affiliates to the Employee (i.e., no
severance or any other payments will be due to the Employee hereunder).

14. Miscellaneous.

(a) Governing Law; Arbitration.

i. This Agreement will be governed by and construed in accordance with the laws
of the State of Arizona (other than its choice of laws rules).

ii. All controversies, claims or disputes arising out of or related to this
Agreement will be settled under the rules of the American Arbitration
Association then in effect in the State of Arizona, applying Arizona law, as the
sole and exclusive remedy of either party, and judgment upon such award rendered
by the arbitrator(s) may be entered in any court of competent jurisdiction in
the State of Arizona. Any such arbitration will be conducted in Scottsdale,
Arizona, on an individual (and not a class, collective, or representative) claim
basis by a single arbitrator selected as hereinafter provided (the “Arbitrator”)
in accordance with the Employment Arbitration Rules of the American Arbitration
Association (“AAA”), provided that in the event of a conflict between the
provisions of this Agreement and such Employment Arbitration Rules, the
provisions of this Agreement shall control.

iii. The Arbitrator shall be determined from a list of names of five impartial
arbitrators each of whom shall be an attorney experienced in arbitration matters
concerning executive employment disputes, supplied by the AAA, and chosen by the
Employee and the Company each in turn striking a name from the list until one
name remains (with the Employee being the first to strike a name).

 

8



--------------------------------------------------------------------------------

iv. The Arbitrator shall not have the power to add to or to modify any of the
terms or conditions of this Agreement. The Arbitrator’s decision shall not go
beyond what is necessary for the interpretation and application of the
provision(s) of this Agreement in respect of the issue before the Arbitrator.
The Arbitrator shall have the authority to award any remedy or other relief
(including provisional remedies and relief) that a court of competent
jurisdiction could order or grant. The Arbitrator’s written decision shall be
rendered within sixty (60) days of the closing of the hearing. The decision
reached by the Arbitrator shall be final and binding upon the parties as to the
matter in dispute. To the extent that the relief or remedy granted by the
Arbitrator is relief or remedy on which a court could enter judgment, a judgment
upon the award rendered by the Arbitrator shall be entered in any court having
jurisdiction thereof (unless in the case of an award of damages, the full amount
of the award is paid within ten (10) days of its determination by the
Arbitrator). The arbitration proceeding and all filing, testimony, documents and
information relating to or presented during the arbitration proceeding shall be
disclosed exclusively for the purpose of facilitating the arbitration process
and in any court proceeding relating to the arbitration, and for no other
purpose, and shall be deemed to be information subject to the confidentiality
provisions of this Agreement.

v. The parties may obtain a pre-hearing exchange of information including
depositions, interrogatories, production of documents, exchange of summaries of
testimony or exchange of statements of position, and the Arbitrator shall limit
such disclosure to avoid unnecessary burden to the parties and shall schedule
promptly all discovery and other procedural steps and otherwise assume case
management initiative and control to effect an efficient and expeditious
resolution of the dispute. At any oral hearing of evidence in connection with an
arbitration proceeding, each party and its counsel shall have the right to
examine its witness and to cross-examine the witnesses of the other party. No
testimony of any witness, or any evidence, shall be introduced by affidavit,
except as the parties otherwise agree in writing. All discovery shall be
completed by that date which is ninety (90) days after the date the Arbitrator
is selected.

vi. Notwithstanding the dispute resolution procedures contained in this
Agreement, either party may apply exclusively to any court sitting in the State
of Arizona (i) to enforce this agreement to arbitrate, (ii) to seek provisional
injunctive relief so as to maintain the status quo until the arbitration award
is rendered or the dispute is otherwise resolved, (iii) to confirm any
arbitration award, or (iv) to challenge or vacate any final judgment, award or
decision of the Arbitrator that does not comport with the express provisions of
this Agreement. In the event any party initiates litigation against any other
party (other than litigation to compel arbitration, in aid of arbitration or to
enforce an arbitration award so long as such litigation does not exhibit a
principal motivation to evade the confidential nature of a dispute resolution
procedure through arbitration), then the party initiating such litigation shall
be liable to the other party for any attorneys’

 

9



--------------------------------------------------------------------------------

fees, costs or expenses incurred by such party in defense of such litigation, in
addition to any other damages actually incurred by that party as a result of the
initiation of such litigation.

(b) This Agreement, together with the RSU Award Agreement, constitutes the
entire understanding and agreement between the parties with respect to the
subject matter hereof, and supersedes any prior discussions, negotiations or
other written materials in respect of the subject matter hereof. This Agreement
may not be amended, unless such amendment is in writing and signed by both of
the parties hereto.

(c) The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Employee as the result of employment by another
employer after the termination date of the Employee employment with the Company,
or otherwise. The Company’s obligation to make the severance payments provided
for in Section 9 of this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Employee or others.

(d) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and shall be interpreted and construed consistently with such
intent. Certain payments to the Employee pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, as short-term deferrals pursuant to Treasury Regulation
§1.409A-1(b)(4). In the event the terms of this Agreement would subject the
Employee to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and the Employee shall cooperate diligently to amend
the terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to the Employee’s “termination of employment,” such term shall be
deemed to refer to the Employee’s “separation from service,” within the meaning
of Section 409A of the Code to the extent necessary to avoid 409A Penalties. To
the extent necessary to avoid 409A Penalties, to the extent that the Employee is
a “specified employee” (within the meaning of the final regulations promulgated
under Section 409A of the Code) as of the date of the Employee’s “separation
from service” (within the meaning of Section 409A of the Code) from the Company,
no amount that constitutes a deferral of compensation that is payable upon such
separation from service and is subject to the six-month delay rule of
Section 409A(a)(2)(B)(i) of the Code will be paid to the Employee before the
date (the “Delayed Payment Date”) that is the first day of the seventh month
after the date of the Employee’s separation from service or, if earlier, the
date of the Employee’s death following such separation from service. All such
amounts that would, but for this Section, become payable prior to the Delayed
Payment Date will be accumulated, together with simple interest calculated at
LIBOR as of the date of such separation from service, and paid on the Delayed
Payment Date. Each severance payment payable to the Employee hereunder or
otherwise shall be treated as a separate payment in a series of separate
payments under Treasury Regulation Section 1.409A-2(b)(2)(iii). Any
reimbursement or advancement payable

 

10



--------------------------------------------------------------------------------

to the Employee pursuant to this Agreement shall be conditioned on the
submission by the Employee of all expense reports reasonably required by the
Company under any applicable expense reimbursement policy, and shall be paid to
the Employee within 30 days following receipt of such expense reports, but in no
event later than the last day of the calendar year following the calendar year
in which the Employee incurred the reimbursable expense. Any amount of expenses
eligible for reimbursement, or in-kind benefit provided, during a calendar year
shall not affect the amount of expenses eligible for reimbursement, or in-kind
benefit to be provided, during any other calendar year. The right to any
reimbursement or in-kind benefit pursuant to this Agreement shall not be subject
to liquidation or exchange for any other benefit.

(e) For purposes of this Agreement, the term “Affiliate” means with respect to
any person or entity (1) any officer, director, employee, trustee, beneficiary,
shareholder, partner, member or relative within the third degree of kindred of
such person or entity; (2) any corporation, partnership, trust or other entity
controlling, controlled by or under common control with such person or entity or
any such relative of such person or entity; (3) any officer, director, trustee,
beneficiary, general partner, member or employee of any entity described in
(2) above; or (4) any trust or other entity established for the benefit of such
person or entity or for members of such person’s immediate family.

(f) The respective rights and obligations of the parties hereunder will survive
any termination of the Employee’s term of employment with the Company to the
extent necessary to preserve the intended rights and obligations of the parties.

(g) The invalidity or unenforceability of any provision of this Agreement, or
any provisions of any agreement referred to herein, will not affect the validity
or enforceability of any other provision herein or therein. In the event any
provision herein is found to be invalid or unenforceable, such provision will be
modified and reformed to the minimum extent necessary to make it valid and
enforceable.

(h) Failure on the Company’s part to exercise any rights or privileges granted
to it by this Agreement or to insist upon the full performance of all
obligations or duties assumed by the Employee shall not be construed as waiving
any such rights, privileges, obligations or duties, or as creating any custom
contrary thereto.

(i) This Agreement may be executed in one or more counterparts, including by fax
or PDF, each of which will be deemed to be an original but all of which together
will constitute one and the same instrument.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

The Company COLONY STARWOOD HOMES By:  

/s/ Frederick C. Tuomi

Name:   Frederick C. Tuomi Title:   Chief Executive Officer The Employee  

/s/ Arik Prawer

  Arik Prawer

 

12



--------------------------------------------------------------------------------

SCHEDULE A

Performance Criteria

 

Metric

   Weighting   Threshold (75%)   Target (100%)   Stretch (125%)

Stabilized Occupancy(1)

   10%   94.0%   94.5%   95.0%

Blended Rent Growth(2)

   20%   3.5%   4.5%   5.5%

Core NOI Margin(3)

   20%   62.0%   63.0%   64.0%

Single-Family Core FFO Per Share(4)

   20%   $1.55   $1.60   $1.65

Run-Rate Year-End Synergies(5)

   20%   $48M   $50M   $52M

Subjective Evaluation

   10%   N/A   N/A   N/A

Total

   100%      

 

(1) Represents the average stabilized occupancy over the year, defined as number
of occupied homes divided by the sum of the number of stable homes.

(2) Weighted average rental rate increase percentage of lease renewals,
replacement leases, and multi-year lease escalations within the period; adjusted
for net impact of pool maintenance fee implementation.

(3) Represents stabilized NOI divided by core revenue, defined as rental revenue
less bad debt expense; excludes revenues and expenses related to the NPL
segment.

(4) Single-family Core FFO begins with NAREIT FFO as defined by the NAREIT White
Paper, which is adjusted for: revenues and expenses related to the NPL segment,
share-based compensation, non-recurring costs associated with the merger,
acquisition fees and other expenses, write-off of loan costs, loss on derivative
financial instruments, amortization of derivative financial instruments cost,
severance expense, non-cash interest expense related to amortization on
convertible senior notes and deferred financing fees and expenses, and other
non-comparable items as applicable; assumes interest expense based on forward
LIBOR curve and 2 floating-rate securitizations executed in 2016 — adjusted for
interest rate market movements and financing decisions adversely impacting
interest expense subsequent to 3/1/2016.

(5) Annualized run-rate synergies of the merger at year-end 2016. Includes
removal of external management fee to former SWAY Manager.

 

13



--------------------------------------------------------------------------------

SCHEDULE B

CONFIDENTIAL GENERAL RELEASE AGREEMENT

This Confidential General Release Agreement (this “Release”) is entered into and
provided by Arik Prawer (“Executive”), with reference to the following facts:

RECITALS

A. Executive and Colony Starwood Homes (the “Company”) are parties to an
employment agreement effective as of January 5, 2016 (the “Employment
Agreement”), pursuant to which the parties agreed, in Section 9(a) thereof, that
upon the occurrence of certain conditions, Executive would become eligible for
certain termination amounts (such termination amounts, the “Termination
Payments”) in exchange for Executive’s release of Company from all claims which
Executive may have against Company and the other terms set forth herein.
Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them in the Employment Agreement.

B. Executive is providing this Release in exchange for and as a condition of
receiving the Termination Payments set forth in Section 9(a) of the Employment
Agreement, and Executive hereby acknowledges that those payments constitute
adequate and valuable consideration therefor.

C. By executing and providing this Release, Executive desires and intends to
dispose of, fully and finally, all claims which Executive may have against
Company and the other released parties below in the manner set forth in this
Release.

AGREEMENT

1. Release. Executive, for himself and his heirs, successors and assigns, fully
releases, and discharges a) the Company, b) the Company’s affiliates, c) the
parents, subsidiaries, sister companies and co-venturers of each of them, and d)
the officers, directors, members, owners, partners, employees, shareholders,
attorneys, accountants, other professionals, representatives, insurers and
agents of each of them (collectively the “Company Released Parties”), from all
rights, claims, demands, actions, causes of action, liabilities and obligations
of every kind, nature and description whatsoever, known or unknown, that
Executive now has, owns or holds or has at anytime had, owned or held or may
have against the Company Released Parties, or any of them, based upon, arising
out of, concerning, relating to, or resulting from any act, omission, matter,
fact, occurrence, transaction, thing, state of facts, claim, contention,
statement, or event occurring or existing at any time in the past up to and
including the date Executive has signed this Agreement. Without limiting the
generality of the foregoing, this General Release applies to any and all rights,
claims, demands, actions, causes of action, liabilities and obligations (i) for
wages, bonuses, commissions, incentive compensation, compensation, penalties or
interest, (ii) which in any way are based upon, relate to, arise out of, or
result from Executive’s hiring by, employment with, or separation from the
Company or any of its affiliates, or (iii) which could be asserted by Executive
under any federal, state, or local law, regulation, ordinance, or executive
order, including, but not limited to, the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, the federal Family Medical Leave Act, as amended,
the Americans with Disabilities Act, the

 

14



--------------------------------------------------------------------------------

Employment Retirement Income Security Act (ERISA), any other statute or law
prohibiting discrimination, or any common law or equity theory. Without waiver
of the generality of the foregoing, nothing in this Agreement shall affect
Executive’s (i) rights to file claims for workers’ compensation or unemployment
insurance benefits, (ii) vested retirement, pension, health or welfare plan, or
equity plan benefits, if any, (iii) rights, if any, to indemnification under
applicable state law or arising under any indemnification agreement between
Executive and the Company or under the bylaws, amended and restated declaration
of trust or other similar governing document of the Company with respect to any
third-party claims (other than shareholder derivative claims), (iv) rights to
reimbursement of expenses, the Termination Payments, COBRA benefits or payments
or make-whole payments, (v) rights with respect to Executive’s ownership
interest in the Company, and (vi) rights under any applicable state or federal
law that creates rights that may not be waived, compromised, exchanged, and
relinquished.

2. Age Discrimination in Employment Release. Executive expressly recognizes and
agrees that, by entering into this Release, Executive is waiving any and all
rights or claims that Executive may have arising under the Age Discrimination in
Employment Act (“ADEA”), as amended by the Older Workers Benefit Protection Act,
which have arisen on or before the date of the execution of this Release. By
Executive’s execution of this Release, Executive warrants and represents: (i) in
return for Executive’s execution of this Release, Executive will receive
payments and benefits which are beyond those to which Executive was otherwise
entitled; (ii) Executive was advised (by this Release) to consult with an
attorney before signing this Release; (iii) Executive has been given twenty-one
(21) days to review this ADEA release and seven (7) days to revoke it; and,
(4) Executive has voluntarily elected to execute this Release.

3. No Undue Influence. This Release is executed voluntarily and without any
duress or undue influence. Executive acknowledges he has read this Release and
executed it with his full and free consent. No provision of this Release shall
be construed against any party by virtue of the fact that such party or its
counsel drafted such provision or the entirety of this Release.

4. Governing Law. This Release will be governed by the laws of the State of
Arizona.

5. Severability. If any provision of this Release is held to be invalid, void or
unenforceable, the balance of the provisions of this Release shall,
nevertheless, remain in full force and effect and shall in no way be affected,
impaired or invalidated.

6. Consultation with Counsel. Executive acknowledges and agrees that Executive
has had the opportunity to consult and review this Release with counsel.

7. Confidentiality. This Release, and all the terms herein are confidential.
Executive agrees that Executive will not disclose or release this Agreement or
any information contained herein to anyone other than Executive’s attorneys, tax
advisors, financial advisors and, where required, to taxing authorities;
provided that the foregoing shall not restrict Executive from making any
disclosures that are required by law.

 

15



--------------------------------------------------------------------------------

8. Effective Date. This Release shall become effective on the eighth day
following the date it has been signed and not revoked by Executive.

 

 

Arik Prawer

Date:                     

 

16